DETAILED ACTION

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 2, please replace “Aralkyl” with “aralkyl”.  

Claim 1 is objected to because of the following informalities:  In line 3, please replace “and C1-C10” with “or C1-C10”.  

Claim 1 is objected to because of the following informalities:  In line 4, the word “also” is superfluous and may be deleted.  

Claim 1 is objected to because of the following informalities:  In line 5, please insert “or” prior to “phenyl”.  

Claim 1 is objected to because of the following informalities:  In line 7, please replace “can be” with “may be”.  

Claim 1 is objected to because of the following informalities:  In line 7, please replace “ringstructure” with “ring structure”.

Claim 2 is objected to because of the following informalities:  In line 1, please insert “complex” after “metallocene”.

Claim 2 is objected to because of the following informalities:  In line 8, please replace “can be” with “may be”.  

Claim 2 is objected to because of the following informalities:  In line 7, please replace “ringstructure” with “ring structure”.

Claim 5 is objected to because of the following informalities:  In line 2, please replace “and methoxy” with “or methoxy”.  

Claim 7 is objected to because of the following informalities:  In line 2, please replace “ethyl, and” with “ethyl, or”.

Claim 10 is objected to because of the following informalities:  In line 2, please insert “or” prior to “isopropyl”.

Claim 11 is objected to because of the following informalities:  In line 2, please replace “complexes are” with “complex is”.  

Claim 11 is objected to because of the following informalities:  Please remove the border framing each structure and delete nomenclature (i.e., rac-C1-1, Cat 83, etc.) under each structure.  

Claim 17 is objected to because of the following informalities:  In line 2, please replace “and phenyl” with “or phenyl”.  

Conclusion
The present invention is patentably distinct over the closest reference, Kanamaru et al. (US 6,800,706).  Reference discloses the bridged metallocenes Me2Si(1-(2-isobutylindenyl)(2-indenyl)hafnium dichloride, Me2Si(1-(2-butylindenyl)(2-indenyl)hafnium dichloride, Me2Si(1-(2-butylindenyl)(2-(4,7-dimethylindenyl)hafnium dichloride, and Me2Si(2-indenyl)(1-(2-Me-4,5-benzoindenyl)hafnium dichloride.  Reference does not disclose claimed metallocene complex comprising a dialkylsilyl group bridging a 1-indenyl group and a 2-indenyl group in which the 2-indenyl group is substituted in the 1-position with a C1-C10 alkyl group or an aryl group.  Additional references listed in the accompanying PTO-892 have been cited to show the state of the art with respect to metallocenes containing 2-indenyl group(s).  These references do not teach subject of instant claims.  
Claims are not in condition for allowance.  For purposes of filling out PTO-892, status of claims 3, 4, 6, 8, 9, and 12-16 are listed as “objected to”.

     




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        April 3, 2021